The claim of the plaintiff is that, while in the store of the defendant, she was assisting him in getting some articles from a high shelf, that he stood upon a stepladder to reach them, handed them to her, and she carried them across the store to a counter, and that, as she was doing this, the defendant's small child, who was riding a velocipede about the store, ran into her and caused her to fall. The trial court, however, has found that the child, instead of being engaged in riding the velocipede about the store, was sitting upon it near the counter and that the plaintiff collided with her. These findings have sufficient support in the testimony of the defendant's clerk, who stated that, as he stood wiping his hands on a towel at the entrance to the washroom at the back of the store, he saw the accident, and who described it substantially as found by the court. We cannot correct the finding in any respect which would materially affect the conclusion of the trial court that the plaintiff was not in the exercise of due care.
   There is no error.